DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/26/2021 in which claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20, and 21 are cancelled, claims 1, 8, and 15 are amended, and claims 22–24 are added as new claims.
Response to Arguments
On pages 12–13 of the Remarks, Applicant contends, “Droz specifically teaches away from using the dichroic mirror 354 to reflect light from the light source and toward a target, as required by the amended claims.”  Examiner disagrees.  Applicant’s argument clearly overlooks what paragraph [0092] of Droz is teaching to one of ordinary skill in the art.  In paragraph [0092], Droz states, “In this example, mirror 350 can be configured to direct light beams toward optical element 354 according to the particular angle that allows transmission of light beams 344a–c toward lens 324….”  (emphasis added).  Therefore, as explained in Droz, the dichroic mirror 354 can be configured to reflect (an angle means reflection) light toward lens 324, which is toward the target.  As explained in the rejection, all LIDAR devices work by directing light from light sources to a target.  The skilled artisan is not constrained by whether the directing of light is from internal reflection, surface reflection, transmission, etc.  For the foregoing reasons, Examiner is not persuaded of error.  Accordingly, the rejection under 35 U.S.C. 103 is sustained.
In view of Applicant’s Remarks on pages 9–11, Examiner finds it helpful to reproduce the rationale from a preceding correspondence, which explains how the combination of references would teach or suggest to the skilled artisan the claimed invention.  
Examiner relies on the combined teachings of Droz and Earhart, which arguably each individually teach a single aperature for a combined passive image sensor (e.g. RGB sensor) and a LIDAR sensor.  Droz is particularly salient and as Applicant knows from the Advisory Action dated 10/21/2020, Droz’s Fig. 3B teaches Applicant’s configuration in Fig. 4.  The above analysis applies to the feature in Applicant’s Fig. 4 drawn to the dichroic mirror performing triple duty, i.e. directing light (1) from the LIDAR light source through the shared aperture out into the environment; (2) to the passive image sensor reflected from the environment through the shared aperture; and (3) to the LIDAR sensor reflected from the environment through the shared aperture.  In combination with the above, Examiner relies on Badino to teach combining the subcombination of the dichroic mirror and shared aperature, with another passive camera (e.g. RGB camera) to achieve stereoscopic imaging.  As Badino makes clear, the skilled artisan knew at the time of publication the benefits of combining stereo with LIDAR.  Therefore, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  For the foregoing reasons, Examiner is not persuaded Applicant’s combination of prior art features is nonobvious.  Accordingly, the claims are rejected under 35 U.S.C. 103.
Other claims are not argued separately.  Remarks, 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, and 22–24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Earhart (US 2012/0044476 A1), Droz (US 2019/0052844 A1), Liu (US 2019/0001976 A1), Chen et al., “A Novel Stereo Object Segmentation Algorithm Using Disparity and Temporal Information,” Journal of Applied Science and Engineering, Vol. 16, No. 3, pp. 225–232 (2013), and Badino et al., “Integrating LIDAR into Stereo for Fast and Improved Disparity Computation, 3D Imaging, Modeling, Processing, Visualization, Transmission (3DIMPVT) Hangzhou, China, May 16–19, 2011.
Regarding claim 1, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests a three-dimensional (3D) light detection and range (LIDAR) device of an autonomous driving vehicle, the LIDAR device comprising (Droz, ¶ 0005:  teaches an autonomous vehicle having a LIDAR sensor):  a light source to emit a light beam to sense a physical range associated with a target (Droz, ¶ 0002:  teaches the laser source of a LIDAR device; Earhart, ¶ 0038:  also teaches a laser light source of a LIDAR device); a light detector to receive at least a portion of the light beam reflected from the target (Droz, Fig. 3B, Element 322:  LIDAR light detector; see also Droz, ¶ 0099:  describing the elements of Fig. 3B); a first camera (Droz, Fig. 3B, Element 326:  RGB camera; see also Droz, ¶¶ 0093 and 0099:  describing the elements of Fig. 3B); a dichroic mirror situated between the target and the light detector, the dichroic mirror configured to direct light to both the light detector and the first camera (Droz, Fig. 3B, Element 354:  teaches a dichroic mirror that directs light to both the LIDAR detector and camera detector; see also Droz, ¶ 0058:  describing element 124 is a dichroic mirror; Droz, ¶ 0079:  teaches element 354 is the same as element 124, i.e. a dichroic mirror), wherein the dichroic mirror directs the light beam reflected from the target to the light detector to generate a first image, wherein the dichroic mirror further directs optical lights reflected from the target to the first camera to generate a second image, wherein the optical lights and the light beam are from different sources (Earhart, ¶ 0099:  teaches a shared receive aperture for both 3D LIDAR light beams and 2D conventional, visible camera light wherein the light is directed to the appropriate focal plane array using a dichroic mirror (as a beam splitter); Earhart, ¶ 0010:  teaches receiving, at a LIDAR sensor, reflected laser light from a laser light source and receiving, at a passive camera, reflected visible light, e.g. from the sun or other incoherent light source reflected off a target; The skilled artisan would also interpret Droz as teaching as much), wherein the light beam from the light source is reflected by the dichroic mirror from the light source to the target (Examiner notes all LIDAR devices work by directing light from the source to the target;  Droz, Fig. 3B, Element 354:  teaches a dichroic mirror that directs light from light sources 342a–c through lens 324 out to the environment (denoted beams 346a–c) where targets are located; see also Droz, ¶ 0058:  describing element 124 is a dichroic mirror; Droz, ¶ 0079:  teaches element 354 is the same as element 124, i.e. a dichroic mirror; Droz, ¶ 0090:  teaches elements 342a–c are light sources; Droz, ¶ 0092: “In this example, mirror 350 can be configured to direct light beams toward optical element 354 according to the particular angle that allows transmission of light beams 344a–c toward ; a second camera situated relative to the first camera to form a stereo camera pair, the second camera to generate a third image to perceive a disparity from the second image (Earhart, ¶ 0014:  teaches stereo disparity to achieve a 3D representation of a scene; Earhart, ¶ 0072:  teaches an embodiment in which two, two-dimensional cameras are used for stereographic imagery and enhanced by using three-dimensional information provided by LADAR; Examiner finds Earhart teaches, or at least suggests, combining stereo 3D capability with LIDAR 3D capability represents a mere combination of prior art elements in a known way to achieve a predictable result (redundant or supplementary 3D imaging systems for critical vehicle guidance, i.e. autonomous driving); see e.g. Earhart, ¶ 0093:  suggesting the limited effective distance of LIDAR may be supplemented by passive imaging (i.e. color cameras); While Earhart may suggest combining stereoscopic imaging with LIDAR depth measurement, Earhart does not teach as clearly what is well known in the art regarding the benefits of combining stereovision with LIDAR; Badino’s Section 1:  Introduction:  cures any deficiency of Earhart in explicitly explaining the skilled artisan readily understands the limits of stereo and LIDAR technologies individually and recognizes the benefits of combining stereo with LIDAR to supplement each other) by applying a stereo segmentation algorithm to the second and the third images (Earhart, Droz, Liu, and Badino do not teach what Chen teaches; Chen, Abstract:  teaches stereo segmentation based on disparity); and an image processing logic coupled to the light detector and the first camera to combine the first image and the second image to generate a 3D image, wherein the 3D image is utilized to perceive a driving environment surrounding the autonomous driving vehicle (Earhart, ¶ 0014:  teaches creating a composite image by combining the 3D LIDAR image and the 2D color camera image using hardware and software; Earhart, ¶ 0010:  teaches a DPU in the imaging device for combining the LIDAR and visible light camera images), and wherein the 3D image is generated by mapping each pixel of the first image onto one or more pixels of the second image (Earhart, ¶ 0014:  teaches beneficial alignment of the 2D and 3D images obtained through LIDAR and visible camera sensors mapped onto each other to create a final composite scene; see also Earhart, e.g. ¶¶ 0047 and 0071), wherein a pixel density count of the first image is different from a pixel density count of the second image (Earhart, ¶ 0037:  teaches the second image can be a high resolution camera image, which suggests the resolution might be higher than the LIDAR resolution; Earhart, ¶ 0095:  teaches the LIDAR FPA may have a resolution of 128x128; Earhart, ¶ 0059:  teaches the 2D image sensor can have a resolution of 1024x1024; Examiner finds Earhart’s teachings at least suggest the LIDAR FPA resolution of 128x128 would be much lower than well-known higher resolution visible spectrum cameras that could at least support 1024x1024 pixels), wherein one pixel of the first image representing an object perceived in the first image is mapped to multiple pixels of the second image (This just further explains what happens when an image of one resolution is mapped onto an image of a higher resolution; see preceding claim limitation), and wherein the 3D image is generated by applying a semantic segmentation algorithm to the second image to classify objects perceived in the second image and mapping one or more pixels of the first image indirectly onto one or more pixels of the second image based on the perceived objects (Liu, ¶ 0052:  teaches semantic segmentation for mapping identified objects to LIDAR distance data to create a distance-characterized identified object in the visual spectrum scene; Examiner notes the mapping is indirect because of the differing resolutions between the depth image and color image), wherein the image processing logic generates a depth for each pixel by applying an average function of depth values produced from a stereo depth image and a LIDAR depth image (see above explanation regarding the RGB image being of higher resolution than the LIDAR image; This limitation simply covers what happens when an image of a lower resolution is mapped onto an image of a higher resolution; Examiner notes the averaging is required because of the differing resolutions between the depth image and color image; Earhart, ¶ 0104:  “Where the 3D and 2D image frames contain different numbers of pixels, averaging can be performed.”; While not relied upon, in view of Applicant’s remarks about this limitation, Examiner notes the teachings of Simek (US 2018/0139431 A1), paragraph [0165], which teaches merging the results from a stereoscopically generated depth map with a 3D depth data depth map using averaging.), wherein the stereo depth image is a RGB image containing three channels of 2D color information and a fourth channel of distance depth (The three channels, RGB, represents the most prevalent 2D color arrangement in the art (google (used as a verb): “Bayer pattern”); Regarding the fourth channel being depth, Earhart’s teaching of a stereo arrangement for 3D tracking of objects necessarily teaches depth values), and wherein the LIDAR image contains distance or depth information without color information (Liu, ¶ 0052:  teaches semantic segmentation for mapping identified objects to LIDAR distance data to create a distance-characterized 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, with those of Droz, because both references are drawn to the same field of endeavor (determining vehicle position from sensor data) and because LIDAR sensors are beneficial to autonomous vehicles (Droz, ¶ 0001).  This rationale applies to all combinations of Earhart and Droz used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart and Droz, with those of Liu, because all three references are drawn to the same field of endeavor (determining vehicle position from sensor data) and because LIDAR sensors are beneficial to autonomous vehicles (Droz, ¶ 0001).  This rationale applies to all combinations of Earhart, Droz, and Liu used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, Droz, and Liu, with those of Chen, because all four references are drawn to the same field of endeavor (three-dimensional visual analysis), because “stereo segmentation is an important topic in three-dimensional visual analysis” (Chen, Introduction), and because combining stereo segmentation with LIDAR and visual images represents a combination of prior art elements according to known methods to yield the predictable result of 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, Droz, Liu, and Chen, with those of Badino, because all five references are drawn to the same field of endeavor (three-dimensional visual analysis), because “stereo segmentation is an important topic in three-dimensional visual analysis” (Chen, Introduction), because fusion of stereo and LIDAR is a known approach for compensating individual sensor deficiencies (Badino, Introduction), and because combining stereo segmentation with LIDAR and visual images represents a combination of prior art elements according to known methods to yield the predictable result of identifying objects in a surrounding space, which is useful in autonomous navigation.  This rationale applies to all combinations of Earhart, Droz, Liu, Chen, and Badino used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests the device of claim 1, further comprising a zoom lens situated between the target and the dichroic mirror to enlarge or reduce a perceived field of view of the light detector (Earhart, ¶ 0040:  teaches the claimed zoom lens arrangement).
Regarding claim 5, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests the device of claim 1, further comprising a scanning component situated between the target and the dichroic mirror to increase a pixel density count of the first image (Earhart, ¶ 0067:  teaches scanning to increase resolution; Earhart, ¶ 0069:  suggests using scanned LADAR, which, while not optimal in the opinion of Earhart, would still be within the level of skill in the art; see also Earhart, ¶¶ 0078 and 0084:  teaching a scanning mirror; Droz, Abstract:  teaches scanning LIDAR).
Claim 8 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists the same elements as claim 4, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 12 lists the same elements as claim 5, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 15 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 4.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 5.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Regarding claim 22, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests the device of claim 1, wherein the light source and the light detector are an integrated unit (MPEP 2144.04(V)(B) explains making integral pieces 
Claim 23 lists the same elements as claim 22, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Claim 24 lists essentially the same elements as claim 22.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilliland (US 10,126,411 B2) teaches LIDAR vehicle navigation.
Simek (US 2018/0139431 A1), paragraph [0165], teaches merging the results from a stereoscopically generated depth map with a 3D depth data depth map using averaging.
Hackett et al., “Multi-Sensor Fusion:  A Perspective,” 1990.  Teaches fusion of data from multiple sensors sensing a single property is typically handled using averaging (Section 1:  Introduction).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481